DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6-12, 14-20 and 22 are pending, and claims 5, 13 and 21 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20200084663 A1, hereinafter Park, with priority to US Provisional application# 62/730,206 filed on 2018-09-12, hereinafter Park’206, and with . 
Regarding claim 1, Park teaches a data flow processing method (Park: Abstract), comprising:
receiving, by an electronic device, first information from a Session Management Function (SMF) (Park: para. [0283] [0158] SMF 160 may allocate the QFI for a QoS flow and may derive QoS parameters from the information provided by the PCF 135. In an example, the SMF 160 may provide the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN 105. Para. [0366 & 0367 & 0301] SMF may initiate the core network configuration when it receives a message (PDU session establishment request message, PDU session modification request message, PDUSession_CreateSMContext request operation, PDUSession_UpdateSMContext request operation and/or the like) from the AMF requesting the activation of the duplication. Para. [0301] redundant transmission may be used over different physical transport paths in a core wireless network and RAN to enhance the reliability of upper layer service. Whether redundant transmission need to be activated for a QoS Flow may be decided by the SMF based on local policies for the DNN or S-NSSAI, or by the PCF based on its QoS requirement, UE's subscription and condition of network deployment), 
wherein the first information is used to indicate a transmission manner of one or more Quality of Service (QoS) flows (Park: para. [0283] [0158] SMF 160 may allocate the QFI for a QoS flow and may derive QoS parameters from the information provided by the PCF 135. In an example, the SMF 160 may provide the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN 105. Para. [0366 & 0367 & 0301] SMF may initiate the core network configuration when it receives a message (PDU session establishment request message, PDU session modification request message, PDUSession_CreateSMContext request operation, PDUSession_UpdateSMContext request operation and/or the like) from the AMF requesting the activation of the duplication. Para. [0301] redundant transmission may be used over different physical transport paths in a core wireless network and RAN to enhance the reliability of upper layer service. Whether redundant transmission need to be activated for a QoS Flow may be decided by the SMF based on local policies for the DNN or S-NSSAI, or by the PCF based on its QoS requirement, UE's subscription and condition of network deployment);
performing, by the electronic device, a duplication transmission of the one or more QoS
flows based on the duplication transmission manner indicated by the first information (Park: para. [0283] [0158] SMF 160 may allocate the QFI for a QoS flow and may derive QoS parameters from the information provided by the PCF 135. In an example, the SMF 160 may provide the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN 105. Para. [0366 & 0367 & 0301] SMF may initiate the core network configuration when it receives a message (PDU session establishment request message, PDU session modification request message, PDUSession_CreateSMContext request operation, PDUSession_UpdateSMContext request operation and/or the like) from the AMF requesting the activation of the duplication. Para. [0301] redundant transmission may be used over different physical transport paths in a core wireless network and RAN to enhance the reliability of upper layer service. Whether redundant transmission need to be activated for a QoS Flow may be decided by the SMF based on local policies for the DNN or S-NSSAI, or by the PCF based on its QoS requirement, UE's subscription and condition of network deployment), 
wherein the duplication transmission manner of the one or more QoS flows comprises
transmitting the one or more QoS flows having a first QoS flow identifier (QFI) (Park: Para. [0337] wireless device may support packet duplication by duplicating packets at upper layer (e.g. application layer, PDU session control layer, QoS flow control layer) of SDAP sublayer. The SDAP sublayer may receive a duplicated session (e.g. duplicated packets) of an original session (e.g. original packets) and may map the duplicated session to one or more bearers (e.g. data radio bearer (DRB) and/or signaling radio bearer (SRB)). In an example, the wireless device may support packet duplication by duplicating packets at the service data adaptation protocol (SDAP) sublayer. The SDAP is responsible for QoS flow handling across an air interface of a wireless system. The SDAP may map a specific QoS flow within the first session to a corresponding data radio bearer (DRB) established with an appropriate level of QoS. The SDAP may mark the transmitted packets with the correct QoS flow identifier (QFI), ensuring that the packet receives the correct forwarding treatment as it traverses the wireless System) based on at least two paths (Park: e.g. Fig. 41 where duplicate packets, with the same QFI, traverses on two paths, such as N3 (tunnel1) and N9. Fig. 42-Fig. 44 and para. [0289] redundant paths may span the whole system including RAN and core network)
and wherein the one or more QoS flows correspond to a same Protocol Data Unit (PDU) session (Park: Para. [0337] wireless device may support packet duplication by duplicating packets at upper layer (e.g. application layer, PDU session control layer, QoS flow control layer) of SDAP sublayer. The SDAP sublayer may receive a duplicated session (e.g. duplicated packets) of an original session (e.g. original packets) and may map the duplicated session to one or more bearers (e.g. data radio bearer (DRB) and/or signaling radio bearer (SRB). E.g. Fig. 41 duplicate packets correspond to original. Para. [0285] An activation of duplication procedure or mechanism may provide duplicating packets of an original session in to copy of one or more sessions (second session) and transmitting packets of the first session and the second session over one or more user plane paths involving N3 interface, N9 interface and/or the like).
It is noted that Park does not explicitly disclose: wherein the first information is used to indicate a duplication transmission manner of one or more Quality of Service (QoS) flows.
However, Dao from the same or similar fields of endeavor teaches the use of: wherein the first information is used to indicate a duplication transmission manner of one or more Quality of Service (QoS) flows (Dao: para. [0057] a CP function X (CP-X) in the CN, such as SMF may receive request for the network QoS information from a UE or AF. The CP-X function may request or subscribe for statistical QoS values which may be obtained from the QoS values that the mobile network, UEs, or AFs have previously provided to NWDAF. The CP functions may provide one or more of following information to the NWDAF: type of QoS flow (e.g. GBR, delay critical GBR, non-GBR); whether or not there exists packet duplication; type of packet duplication (e.g. packet duplication transmission in RAN, packet duplication transmission in the CN over N3 interface); and current QoS parameters use; Dao’853: para. [0043]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Dao in the method of Park. One of ordinary skill in the art would be motivated to do so for such alternative travel route(s) may offer the same, or different, or better QoS (for example the same or higher average GFBR), and/or offer the same, or different, or more reliable QoS (for example the probability that the GFBR may drop below a critical threshold is the same or smaller) (Dao: para. [0218]).

Regarding claim 2, Park and Dao teach the method according to claim 1, wherein the electronic device comprises a user plane function (UPF) entity (Park: para. [0283] Configuring or releasing a duplicate session of an original session may require signaling messages among a wireless device, access nodes (gNBs, eNBs), and/or core network nodes (e.g. AMF, SMF, UPF, UDM, PCF, and/or the like)), a base station (Park: para. [0283] [0158] SMF 160 may allocate the QFI for a QoS flow and may derive QoS parameters from the information provided by the PCF 135. In an example, the SMF 160 may provide the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN 105), or a User Equipment (UE) (Park: para. [0283] Configuring or releasing a duplicate session of an original session may require signaling messages among a wireless device, access nodes (gNBs, eNBs), and/or core network nodes (e.g. AMF, SMF, UPF, UDM, PCF, and/or the like)). 

Regarding claim 3, Park and Dao teach the method according to claim 1, wherein the duplication transmission manner of the one or more QoS flows comprises: a manner of performing, by the electronic device, duplication and transmission processing on a data packet in the one or more QoS flows (Dao: para. [0057] a CP function X (CP-X) in the CN, such as SMF may receive request for the network QoS information from a UE or AF. The CP-X function may request or subscribe for statistical QoS values which may be obtained from the QoS values that the mobile network, UEs, or AFs have previously provided to NWDAF. The CP functions may provide one or more of following information to the NWDAF: type of QoS flow (e.g. GBR, delay critical GBR, non-GBR); whether or not there exists packet duplication; type of packet duplication (e.g. packet duplication transmission in RAN, packet duplication transmission in the CN over N3 interface); and current QoS parameters use; Dao’853: para. [0043]). One of ordinary skill in the art would be motivated to do so for such alternative travel route(s) may offer the same, or different, or better QoS (for example the same or higher average GFBR), and/or offer the same, or different, or more reliable QoS (for example the probability that the GFBR may drop below a critical threshold is the same or smaller) (Dao: para. [0218]).

Regarding claim 4, Park and Dao teach the method according to claim 3, wherein the manner of performing duplication and transmission processing on the data packet comprises performing redundant transmission of the data packet redundant transmission of the data packet using a core network tunnel (Park: para. [0302] and in FIG. 20, it is assumed that the reliability of UPF and control plane functions may be high enough to fulfill the reliability requirement of URLLC services served by these network functions (NFs), and the UE may be under overlapping coverage of the two RAN nodes. A single RAN node may not provide enough reliability in air interface for the QoS flow, so the redundant packets may be transferred between UPF and UE via two independent N3 tunnel and two RAN nodes to enhance the reliability of service; Park’843: para. [0303-0306]).

Regarding claim 6, Park and Dao teach the method according to claim 1, wherein the transmission manner of the one or more data flows comprises at least one of: duplicating the same data packet with the same Sequence Number (SN) Park: para. [0308] Packet replication and elimination may be realized by modifying the GTP-U protocol. In case of downlink traffic, the UPF replicates the packet from the DN and assigns the same GTP-U sequence number to them for the redundant transmission; Park’843: para. [00287]); or encapsulating the SN in GTP-U layer (Park: para. [0308] Packet replication and elimination may be realized by modifying the GTP-U protocol. In case of downlink traffic, the UPF replicates the packet from the DN and assigns the same GTP-U sequence number to them for the redundant transmission; Park’843: para. [00287]), PDCP layer, or SDAP layer.  

Regarding claim 7, Park and Dao teach the method according to claim 1, wherein the duplication transmission manner of the one or more QoS flows comprises:
duplicating, by the electronic device, one or more data packets (Park: para. [0283] [0158] SMF 160 may allocate the QFI for a QoS flow and may derive QoS parameters from the information provided by the PCF 135. In an example, the SMF 160 may provide the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN 105. Para. [0366 & 0367 & 0301] SMF may initiate the core network configuration when it receives a message (PDU session establishment request message, PDU session modification request message, PDUSession_CreateSMContext request operation, PDUSession_UpdateSMContext request operation and/or the like) from the AMF requesting the activation of the duplication. Para. [0301] redundant transmission may be used over different physical transport paths in a core wireless network and RAN to enhance the reliability of upper layer service. Whether redundant transmission need to be activated for a QoS Flow may be decided by the SMF based on local policies for the DNN or S-NSSAI, or by the PCF based on its QoS requirement, UE's subscription and condition of network deployment); and
 assigning, by the electronic device, identifiers to the one or more data packets, wherein a receiving device that receives the one or more data packets is configured to deduplicate the one or more data packets using at least one of: a flow identifier (Park: para. [0339] and in FIG. 15 illustrates DPDEF in the wireless device. A SDAP session handling the first session may be duplicated to another SDAP session. In an example, the wireless device may use same session identifier as the first session for a duplicated session. In case of same session identifier being used for an original session and a duplicated session, session information of the duplicated session may comprise an indication field indicating that a corresponding session is the duplicated session of the original session (e.g. the first session). In an example, the wireless device may decide to use different session identifier from the first session for a duplicated session. Information of session identifier of duplicated session (e.g. whether a duplicated session employs same or different session identifier with the first session (e.g. original session)) may be referred as a duplication information. The duplication information may be exchanged with the peer handling DPDEF in the network to facilitate duplicate elimination (e.g. discarding duplicated packets and/or packets of a duplicated session); Park’206: para. [00319]); or a Sequence Number (SN) (Park: para. [0308-0309 & 0343] Packet replication and elimination may be realized by modifying the GTP-U protocol. In case of downlink traffic, the UPF replicates the packet from the DN and assigns the same GTP-U sequence number to them for the redundant transmission. These packets are transmitted to the NG-RAN via the N3 Tunnel 1 and the N3 Tunnel 2 separately. For eliminating the duplicated packet, the NG-RAN may forward the packet received first from either tunnel to the UE and may drop the replicated packet which has the same GTP-U sequence number as the forwarded packet; Park’843: para. [00287-00288 & 00325]).
 
Regarding claim 8, Park and Dao teach the method according to claim 1, wherein the transmission manner of the one or more QoS flows comprises at least one of:
performing redundant transmission on the one or more QoS flows based on a core network tunnel (Park: para. [0308-0309] Packet replication and elimination may be realized by modifying the GTP-U protocol. In case of downlink traffic, the UPF replicates the packet from the DN and assigns the same GTP-U sequence number to them for the redundant transmission. These packets are transmitted to the NG-RAN via the N3 Tunnel 1 and the N3 Tunnel 2 separately. For eliminating the duplicated packet, the NG-RAN may forward the packet received first from either tunnel to the UE and may drop the replicated packet which has the same GTP-U sequence number as the forwarded packet); or
performing redundant transmission on the one or more data flows based on an air interface connection (Park: para. [0285 & 0481] duplication over an air interface between a wireless device and one or more access nodes (base stations)).

Regarding claims 9-12 and 14-16, Park and Dao teach an apparatus for processing a data flow, the apparatus comprising: a communication interface; a memory configured to store computer-executable instructions; and one or more processors in communication with the communication interface and the memory and configured to execute the computer-executable instructions (Park: para. [0650] modules described in this disclosure may be implemented in hardware, software in combination with hardware, firmware, wetware (i.e. hardware with a biological element) or a combination thereof, which may be behaviorally equivalent) to at least:, and Park and Dao disclose all the limitations as discussed in the rejection of claims 1-4 and 6-8, therefore apparatus claims 9-12 and 14-16 are rejected using the same rationales.

Regarding claims 17-20 and 22, Park and Dao teach a computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system (Park: para. [0650] modules described in this disclosure may be implemented in hardware, software in combination with hardware, firmware, wetware (i.e. hardware with a biological element) or a combination thereof, which may be behaviorally equivalent) to perform operations comprising: to at least:, and Park and Dao disclose all the limitations as discussed in the rejection of claims 1-4 and 8, therefore CRM claims 17-20 and 22 are rejected using the same rationales.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument regarding claim 1, 9 and 17 on pages 7-10, applicant submits
(1) As indicated in Park, whether redundant transmission need to be activated for a QoS Flow may be decided by the SMF, it should be understood that the SMF decides redundant transmission of a QoS Flow, but the context of Park has no teaching on that the SMF sends an information of the redundant transmission of one or more QoS flows to another entity. Thus, Park fails to disclose “the first information indicating a duplication transmission manner of one or more QoS flows is received from the SMF” of amended claim 1.

(R)AN 105. Para. [0366 & 0367 & 0301] SMF may initiate the core network configuration when it receives a message (PDU session establishment request message, PDU session modification request message, PDUSession_CreateSMContext request operation, PDUSession_UpdateSMContext request operation and/or the like) from the AMF requesting the activation of the duplication. Para. [0301] redundant transmission may be used over different physical transport paths in a core wireless network and RAN to enhance the reliability of upper layer service. Whether redundant transmission need to be activated for a QoS Flow may be decided by the SMF based on local policies for the DNN or S-NSSAI, or by the PCF based on its QoS requirement, UE's subscription and condition of network deployment. 
In addition, Dao in para. [0057] teaches a CP function X (CP-X) in the CN, such as SMF may receive request for the network QoS information from a UE or AF. The CP-X function may request or subscribe for statistical QoS values which may be obtained from the QoS values that the mobile network, UEs, or AFs have previously provided to NWDAF. The CP functions may provide one or more of following information to the NWDAF: type of QoS flow (e.g. GBR, delay critical GBR, non-GBR); whether or not there exists packet duplication; type of packet duplication (e.g. packet duplication transmission in RAN, packet duplication transmission in the CN over N3 interface); and current QoS parameters use. Therefore, the combination of Park and Dao teaches the “SMF sends an information of the redundant transmission of one or more QoS flows to another entity”.

Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument regarding claim 1, 9 and 17 on pages 7-10, applicant submits
(2) As indicated in Park, the QoS flow may be a granularity of QoS differentiation in a PDU session, a QFI may be employed to identify the QoS flow; and same session identifier being used for an original session and a duplicated session. It should be understood that in a PDU session, one QFI is used to identify one QoS flow, that is, the QFI plays a role in distinguishing the QoS flows, so it is difficult for those skilled in the art to think of using the one same QFI in a PDU session to jointly identify multiple QoS flows to achieve the redundant transmission of multiple QoS flows in the same PDU session. Thus, the context of Park cannot obtain the solution “the one or more QoS flows have the same QFI” of amended claim 1.

(3) As indicated in Park, the QoS flow may be a granularity of QoS differentiation in a PDU session; and a single RAN node may not provide enough reliability in air interface for the QoS flow, so the redundant packets may be transferred between UPF and UE. It should be understood that the redundant transmission of a QoS Flow is different from redundant packets transmission or redundant session transmission. The whole context of Park does not specify the redundant transmission of a QoS Flow. Thus, Park fails to disclose “the duplication transmission is performed by transmitting the one or more QoS flows based on at least two paths” of amended claim 1.

Park in Para. [0337] SDAP may mark the transmitted packets with the correct QoS flow identifier (QFI), ensuring that the packet receives the correct forwarding treatment as it traverses the wireless System.  The duplicate packets, with the same QFI, traverses on two paths, such as N3 (tunnel1) and N9. Fig. 42-Fig. 44 and para. [0289] redundant paths may span the whole system including RAN and core network. Therefore, Park teaches claim limitation “the one or more QoS flows have the same QFI” and “the duplication transmission is performed by transmitting the one or more QoS flows based on at least two paths”. Thus rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Zhu et al. US 20210022040 A1 in para.  [0103] teaches identification information related to the QoS requirement may be a QoS flow identifier (QFI).
Han et al. US 20200351700 A1 A corresponding QoS flow identifier (QoS flow identifier, QFI) may be allocated to each QoS flow, and one QFI may be used to indicate one QoS flow. Services having a same QFI in a same session accept a same scheduling policy or same admission control. When a data packet is transmitted through a communications interface between a core network and a node, an encapsulation header of the data packet carries a QFI.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468